Mr. Justice Gary o$r petition for rehearing. The petition opens with the statement that this “ case was decided, and the opinion of the court is upon grounds neither argued nor raised by counsel on either side,” and cites Seaton v. Ruff, 29 Ill. App. 235, C. C. Ry. Co. v. Van Vleck, 40 Ill. App. 267; and E. St. L. S. Ry. Co. v. Stout, 47 Ill. App. 546, as authority that such practice is wrong. It is true that there was no argument that can fairly be treated as such, of the quality of the evidence, and yet there was such mention of the objectionable character of that evidence as would put us in the wrong to overlook it. Union Nat. Bk. v. Post, 55 Ill. App. 369. Opinion on petition for rehearing. The brief of the appellant says: “ We suppose that this court, if it shall hold to technicalities in this case, will hold to all the technicalities. If the law is invoked by a thief to assist him in consummating his robbery because of technicalities strictissimi juris, as much strictness may be employed in behalf of his victim. We do not invoke this rule. It has been invoked against the appellant. What is the result of its application ? There was a declaration filed, describing certain property alleged to have been lost. An amended declaration was subsequently filed describing certain other properties. The property described in the original declaration amounted to $1,310. That described in the amended declaration amounted to $3,930. All the pleas and subsequent proceedings were to and under the amended declaration, but when it came to the proof of the cause of action, the only proof made by the plaintiff, was by the lips of his lawyer testifying to an alleged statement of the defendant, and in which he described the property mentioned in the declaration, and not one word as to the property mentioned in the amended declaration, there was no evidence to sustain the amended declaration, and yet the verdict of the jury and the judgment of the court were in regard to the amended declaration. There should have been no judgment entered upon the testimony. This may seem more nice than wise, but it is of the very essence of the plaintiff’s case. The question of identity of property has been and is his sword and shield.” This is a very lame presentation of the objection—if it was so intended—but for us to disregard it, would be good ground of complaint on an afterthought by the appellant. The petition says that the appellee had not “ rested his case ” as is stated in the original opinion. The abstract says that at the close of his testimony in chief the attorney added “ that is my case.” Then follows: “ The court: Is that all ? Mr. Baldwin : Yes, sir.” The petition says of the testimony : “ It appears, though his testimony was given as of his own knowledge, he frankly stated that his knowledge was derived from the direct admissions of the defendant made to Kim? What does appear is, that next preceding the testimony in chief copied in the original opinion, is this: “ Jesse A. Baldwin, a witness on behalf of plaintiff, was sworn and testified in substance as follows: My name is Jesse A. Baldwin; am a practicing attorney, and have been practicing in Chicago for about twenty years. I know the plaintiff and defendant in this suit. On the 24th day of February, 1894, the defendant took from the person of the plaintiff and against his will— Mr. John 0. Black: I object to it. Were you present % The Court: You will state only those things, Mr. Baldwin, that you personally know. Mr. Baldwin: 1 will state more than that. I will give statements made by defendant, and I think your honor will say, if I have it direct from the defendant himself, it is admissible. The Court: You may state anything that the defendant told you. Go on with your statement. Mr. John C. Black: May I ask a question % I ask if he was present. The Court: It is not your turn to ask him. I have notified him not to say anything that he does not know personally or that the defendant did not tell him. Go on, Mr. Baldwin.” The witness did not follow with any statement that the appellant had told the witness anything, but with a positive statement of the happening of events, of which he never had any knowledge. It is urged that a special plea, put in by the appellant, justifying the taking of the moneys mentioned in the declaration, was a binding admission of the taking, citing Pankey v. Raum, 51 Ill 88, 91; Atkinson v. Linden Steel Co. 138 Ill. 187, 192; Soaps v. Eichberg, 42 Ill. App. 375, 386; Beach v. Jeffrey, 1 Ill. App. 283, 285; The People v. Gray, 72 Ill. 343, 346; Monroe v. Chaldeck, 78 Ill. 429, 431. Of these cases only Beach v. J effrey and Monroe v. Chaldeck are cases of pleas, and they are pleas of tender, which stand upon a different footing from all other pleas; not because of the admissions in the pleas, but because by bringing the money into court, as he must (Graham’s Practice, 541), the defendant estops himself and confers upon the plaintiff the right to take it out. Cox v. Robinson, 2 Strange, 1027; LeGrew v. Cook, 1 P. & P. 332. The general rule is that “ the plaintiff can not use one plea as evidence of the fact which the defendant disputes in another plea.” 1 Ch. Pl. 589, note 1, Ed. 1883; Schwartz v. Sutherland, 51 Ill. App. 175. The general issue in, denied everything. In the petition it. is said that “ Mr. Baldwin’s testimony is unequivocal to the effect that the description of the bills was correct, and was given to him by defendant Stuart.” We are referred to no place in abstract or record in support of that statement. The suggestion implying that outside of the record there is a letter relating to this case is useless. The petition is denied. Mr. Justice Waterman. In a petition for a rehearing filed by appellant, it is stated that appellee “ was not an assistant to the arresting officer in any sense other than would be applicable to any other of the four persons who came through on the train with the prisoner.” We think that all persons who were of the marshal’s party bringing the prisoner from Buffalo, may be considered as his assistants. The undisputed testimony is that in the presence of Inspector Leatherman and Deputy United States Marshal Colt, “ as assisted by them,” appellee “ was searched;” that appellant thus found certain money concealed in the prisoner’s stocking, etc.; that appellant gave to the United States marshal a receipt for the same. It is clear that appellant, in searching the prisoner and taking money from him, acted as an assistant to the marshal. It was the duty of the marshal to search the prisoner, and this he could do by assistants. In searching a female prisoner the marshal does so through the aid of female assistants, who usually do so out .of his presence, but the act is his, and the assistants no more liable to respond for trespass to the person of the prisoner than is United States Marshal Colt in the present instance. The fact that appellant was, when he aided the marshal in searching the prisoner, a post office inspector, did not change the character of his act or forbid his rendering such assistance. A woman, although a bookkeeper or post office inspector, might assist the marshal in searching a female prisoner.